DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a barrier layer…including a cured polysilazane layer formed by curing a polysilazane layer having a surface (S) of a concavo-convex structure formed by particles protruding from the surface” in lines 3-4, and then “wherein the cured polysilazane layer having the surface of a concave-convex structure is located on an outermost layer of the barrier layer” in lines 10-11.  It is not possible that a barrier layer includes a cured polysilazane layer having the surface of a concavo-convex structure formed by particles protruding from the surface and at the same time that cured polisilazane layer is located on an outermost layer of the barrier layer, that is on the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0113444 A, wherein US 2018/0243789 A1 (“'789”) is used as a translation of the reference, in view of Harada et al. (US 2017/0235025 A1) (“Harada”).
With respect to claim 1, '789 discloses a barrier film for display devices comprising a base layer and a barrier layer located on one side of the base layer and including a cured polysilazane layer including particles (abstr., 0013, 0014, 0067, 0080, 0132, Fig. 1).  
Regarding the recitation “formed by curing a polysilazane layer” in lines 4 and 11, the claim defines the product by how the product is made, thus, claim 1 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of a polysilazane layer.  The reference teaches a cured polysilazane layer.  
Regarding the polysilazane layer having an amount of polysilazane of 55% or more based on the weight of the polysilazane layer, '789 discloses that in the 
'789 discloses the polysilazane layer comprises particles (0080-0082), but is silent with respect to a surface of the barrier layer of a concavo-convex structure formed by particles protruding from the surface, the particles having a diameter smaller than a thickness of the polysilazane layer and existing in a floating state on the surface of the polysilazane layer.  
Harada discloses a film for display devices (0002, 0003), including a layer – the matte layer - formed on a base layer, the layer having a surface of a concavo-convex structure formed by protruding particles (0013, 0014, 0030, Fig. 1), the film having barrier properties with respect to air and moisture (0017, 0018), the matte layer providing anti-blocking property and scratch resistance (0017, 0018).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the barrier layer of the film of '789 with a surface of a concavo-convex structure formed by protruding particles to provide the barrier film with anti-blocking property and scratch resistance.  
Regarding the particles having a diameter smaller than a thickness of the polysilazane layer and existing in a floating state on the surface of the polysilazane layer, '789 discloses a thickness of the polysilazane layer of 5 nm to 5000 nm (0091).   The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm – the particles for the polysilazane layer have the same size as those for the undercoating layer (0046, 0081).  Furthermore, Harada discloses a diameter of particles of from 0.5 µm to 10 µm (0042).  Thus, it would have been obvious to one of ordinary skill in the art that in the film of '789 and Harada the polysilazane layer comprises particles having a diameter smaller than the thickness of the polysilazane layer.  Thus, it would have been obvious to one of ordinary skill in the art that the particles exist in a floating state on the surface of the polysilazane layer in the film according to the combination of '789 and Harada.  In Harada the particles and thus the concavo-convex structure are provided on an outermost surface of the film, the matte layer being an outermost layer providing anti-blocking property and scratch resistance (0017, 0018, 0030), the barrier layer of '789 being the outermost layer of the barrier film of '789, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the film of '789 and Harada the cured polysilazane layer having the surface of a concavo-convex structure is the outermost layer of the barrier layer. 
Regarding the cured polysilazane layer having a static friction coefficient of 0.4 or less, Harada discloses that the matte film, corresponding to the polysilazane layer of '789 has a static coefficient of friction of not larger than 0.3 (0013, 0036) providing for anti-blocking and scratch prevention properties (0013).  The range of the coefficient of 
Regarding claim 2, '789 and Harada teach the film of claim 1.  Since the surface of Harada that includes the concavo-convex structure is the opposite surface of the matte layer facing the base layer (0030, Fig. 1), it would have been obvious to one of ordinary skill in the art that in the combination of '789 and Harada, the surface comprising the concavo-convex structure is the opposite surface of the polysilazane layer surface facing the base layer.
As to claim 3, '789 and Harada teach the film of claim 1.  '789 discloses a polysilazane of polysilazane layer having a unit as recited in the claim (0058, 0059).
With respect to claim 4, '789 and Harada teach the film of claim 1.  The references are silent with respect to the polysilazane layer or the cured layer thereof having a kinetic friction coefficient of 0.4 or less, however, since the references teach all of the elements of the barrier film as disclosed in the instant Specification, it would be expected that a kinetic friction coefficient of the polysilazane layer or the cured layer thereof satisfies the range of claim 4.
As to claim 6, '789 and Harada teach the film of claim 1.  Harada discloses maximum height roughness of the matte layer, corresponding to the polysilazane layer, of from 0.05 µm to 8 µm (0037), which implies that the particles protruding from the surface have a height overlapping a height of 5 nm or more as recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 7, '789 and Harada teach the film of claim 1.  '789 discloses the thickness of the polysilazane layer of from 20 nm to 1000 nm (0086).  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046), the coefficient of static friction of the layer overlapping the recited range (0029), thus, it would have been obvious to one of ordinary skill in the art that in the film of '789 and Harada the polysilazane layer comprises particles having a diameter larger than the thickness of the polysilazane layer.
As to claim 9, '789 and Harada teach the film of claim 1.  '789 discloses particles of silica, zirconia (0081).  Harada discloses particles of silica, clay, alumina (0041).
With respect to claim 10, '789 and Harada teach the film of claim 1.  Harada discloses the amount of particles of from not less than 5 mass % to not larger than 50 mass % in the layer (0042).  The range of the amount of particles overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 11, '789 and Harada teach the film of claim 1.  The average size of inorganic particles disclosed in '789 is from 5 nm to 250 nm (0046); the particle size overlapping the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 12, '789 and Harada teach the film of claim 1.  '789 discloses an intermediate layer between the base layer and the barrier layer, the intermediate layer comprising an acrylic resin (0029, 0039).
With respect to claim 13, '789 and Harada teach the film of claim 1.  '789 discloses the barrier film has a water vapor transmission rate within the claimed range (0151, Table 1).
Regarding claim 14, '789 and Harada teach the film of claim 1.  '789 discloses an electronic component comprising a barrier film (abstr., 0003), Harada teaches an electronic component comprising a barrier film (0003).


Response to Arguments
Applicant’s arguments filed on Feb. 4, 2022 have been fully considered.
The Applicant has argued the particles of the undercoating layer of '789 cannot form a surface of a concavo-convex structure on the outside surface of the barrier layer, neither '789 nor Harada teach or suggest that there are any particles included in the cured polysilazane layer of '789, and nothing in Harada would have led an ordinary person skilled in the art to modify the barrier layer of '789 to include particles that have a diameter smaller than a thickness of the polysilazane layer and existing in a floating state on the surface of the polysilazane layer.  The Examiner notes '789 discloses a thickness of the polysilazane layer of 5 nm to 5000 nm (0091), and the average size of inorganic particles of from 5 nm to 250 nm – the particles for the polysilazane layer have the same size as those for the undercoating layer (0046, 0081).  Furthermore, Harada discloses a diameter of particles of from 0.5 µm to 10 µm (0042).  Thus, it would have been obvious to one of ordinary skill in the art that in the film of '789 and Harada the polysilazane layer comprises particles having a diameter smaller than the thickness of 
The Applicant argued it is not required in Harada that the irregularities formed in the matte layer are formed by particles, as they can be formed by other means.  The Examiner notes it is one of the embodiments of Harada that the concavo-convex structure is formed by particles, as discussed above.  The Applicant argued there is no requirement that the particles in Harada are in a floating state. The Examiner notes it would have been obvious to a person of ordinary skill in the art that diameters of the particles of '789, the thickness of the barrier layer of '789, and the diameters of particles of Harada suggest that in the barrier layer of '789 and Harada the particles are in a floating state, the particle diameters being smaller than the thickness of the barrier layer, as discussed above.
The Applicant argued there is nothing in the cited references that would have led a skilled artisan to modify the barrier film of '789 to modify the cured polysilazane layer to have a static friction coefficient of 0.4 or less.  The Examiner notes Harada discloses that the matte film, corresponding to the polysilazane layer of '789 has a static coefficient of friction of not larger than 0.3 (0013, 0036) providing for anti-blocking and scratch prevention properties (0013).  The range of the coefficient of friction overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783